Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Rosena Becker-Ross, Appellant                         Appeal from the 4th District Court of Rusk
                                                       County, Texas (Tr. Ct. No. CR19-096).
 No. 06-19-00108-CR         v.                         Opinion delivered by Justice Burgess, Chief
                                                       Justice Morriss and Justice Stevens
 The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Rosena Becker-Ross, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JANUARY 13, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk